DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s election without traverse of Group II, claims 13-21, and the species SEQ ID NO: 5 in the reply filed on March 26, 2020, is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The elected species SEQ ID NO: 5 was searched and a prior art rejection was made. Therefore, the search was not extended further in accordance with MPEP 803.02. Upon further consideration, the prior art rejection over SEQ ID NO: 5 is withdrawn in view of the arguments filed August 11, 2020. However, the elected species is rejected for lack of enablement. Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
	Claims 1-13 and 15-22 are pending, claims 1-12 and 16-19 are withdrawn, and claims 13, 15, and 20-22 are examined. Claims 13 and 20 were amended, claim 14 was cancelled and claim 22 was added in the response filed December 31, 2020.

Claim Interpretation
	The claim term “blocking peptide” was removed from claims 13-15, 20 and 21 in the response filed August 11, 2020.

	MPEP § 2111.01(IV)(A) states: Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999)
	In the instant case, the specification provides an explicit definition for “substantially similar” on page 11, paragraph [0012]: "Substantially similar" means that a given amino acid (or nucleic acid) sequence shares at least 85%, more preferably at least 90%, and even more preferably at least 95% identity with a reference sequence.
	Therefore, claim 13 is interpreted as peptides comprising a fragment of Cx26 comprising an amino acid sequence that is at least 85% identical to at least a portion of the amino acid sequence of an intracellular or extracellular domain of Cx26.
Claim 15 is interpreted as peptides comprising an amino acid sequence that is at least 85% identical to at least a portion of an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-5.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 13, 15, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Nature of the Invention
The claims are drawn to peptides that are disclosed in the specification as having the ability to interfere with the binding of FAK or NANOG to Cx26, thereby interfering with or blocking the formation of the Cx26/NANOG/FAK complex, and the ability to treat cancer (page 9, paragraph [0007]; page 18, paragraph [0036]). Although the claims under examination are product claims, the specification must be enabled for use of the product.
Breadth of the claims
The claims recite the term “substantially similar”. 
	MPEP § 2111.01(IV)(A) states: Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999)

	Therefore, claim 13 is interpreted as peptides comprising a fragment of Cx26 comprising an amino acid sequence that is at least 85% identical to at least a portion of the amino acid sequence of an intracellular or extracellular domain of Cx26 and a protein transduction domain. In view of the amendment filed December 31, 2020, the peptides must have a length of 50 amino acids or less.
Claim 15 is interpreted as peptides comprising an amino acid sequence that is at least 85% identical to at least a portion of an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-5.
Claim 20 is interpreted as peptides comprising an amino acid sequence consisting of six amino acids present in SEQ ID NO: 5. 
Claim 21 is limited to peptides of claim 13 further comprising a protein transduction domain derived from Antennapedia.
Claim 22 is limited to peptides with 50 or less amino acids in length having 10 consecutive amino acids with at least 90% identity to at least 10 consecutive amino acids of an intracellular or extracellular domain of Cx26 and a protein transduction domain.
Therefore, the claimed genus is broad with respect to structure. Although a claim limitation requiring at least 85% identity to at least a portion of an extracellular or intracellular domain of Cx26 may appear limited, the actual number of amino acid sequences meeting this criteria is enormous. Cx26 comprises an N-terminal intracellular domain corresponding to SEQ ID NO: 1, an extracellular loop 1 corresponding to SEQ ID NO: 2, an intracellular loop corresponding to SEQ ID NO: 3, an extracellular loop 2 corresponding to SEQ ID NO: 4, and a C-terminal intracellular domain corresponding to SEQ ID NO: 5, 
To meet the enablement requirement of 35 U.S.C. § 112, first paragraph, the specification must support the use of the claimed genus of peptides as blockers of binding of FAK or NANOG to Cx26, blockers of the formation of the Cx26/NANOG/FAK complex, and/or treating cancer.
State of the Prior Art
The Examiner is not aware of prior art disclosing the use of the claimed peptides as blockers of binding of FAK or NANOG to Cx26, blockers of the formation of the Cx26/NANOG/FAK complex, or cancer treatments.
Gourdie et al. (US 7,786,074) teach the peptide LCYLLIRYCSGKSKKPV (SEQ ID NO: 43; Table 7), which comprises an amino acid sequence that is identical to instant SEQ ID NO: 5 and corresponds to residues in the C-terminal intracellular domain of Cx26, as evidenced by Uniprot P29033. The reference is silent on the ability of the peptide to interfere with the binding of FAK or NANOG to Cx26, thereby interfering with or blocking the formation of the Cx26/NANOG/FAK complex. In fact, Gourdie et al. is primarily directed to the use of alpha connexin for cancer treatment, whereas the instant peptides are derived from Cx26, also known as beta connexin. Furthermore, Gourdie et al. emphasizes in column 13, lines 12-25 that Cx26 is unsuitable for use as cancer treatment.
Level of Predictability in the Art

Starting from a target protein-protein complex lead peptides are identified by empirical studies, in which the sequence of one of the proteins is systematically shortened and modified, or by screening combinatorial peptide libraries. Peptides may be refined by employing the respective other approach to find optimal amino acid substitutions and to determine the minimal length. These lead peptides need to be validated by binding experiments and activity assays in a cellular context. They are then used to obtain structural data of the peptide-protein binding site. Based on this information the sequence may be further refined by rational design using computational methods. This may lead to restraints for the design of focused combinatorial libraries or suggestions which amino acids need to be replaced or chemically modified to obtain high-affinity peptides. The development of inhibitory peptides may also start in phase 2 or phase 3 if sequences of lead peptides or structures of peptide-protein complexes are available in the literature.

Each step requires significant experimentation and optimization because it is not possible to predict peptide inhibitors of protein-protein interactions without extensive empirical work. In the instant case, the sequences of lead peptide and structure of peptide-protein complexes are not available in the literature. 
	There is also a large body of work in the art evaluating the role of Cx26 in cancer and yet there is a high level of unpredictability and complexity associated with targeting this protein for cancer treatment. In a review article in 2018, Laird and Lampe state (p. 910, col 2):
Clinically, the central question rests on whether connexins are a meaningful and appropriate druggable target to consider in cancer treatment. Some fifty years after linking gap junction loss to cancer, the answer remains unclear, with over 1500 papers reporting strong reasons to target connexins in customized cancer treatments, but some reasons for avoiding them. 

This review article establishes that even after the instant application was filed, the prior art did not recognize Cx26 as a valid target for cancer treatment.
Level of Guidance in the Specification
The guidance provided in the specification with respect to administration and dosage is generic.

The complete structure of SEQ ID NOs: 1-5 is disclosed. Cx26 comprises an N-terminal intracellular domain corresponding to SEQ ID NO: 1, an extracellular loop 1 corresponding to SEQ ID NO: 2, an intracellular loop corresponding to SEQ ID NO: 3, an extracellular loop 2 corresponding to SEQ ID NO: 4, and a C-terminal intracellular domain corresponding to SEQ ID NO: 5, as evidenced by Table 2 of the specification. In addition, the specification discloses SEQ ID NOs: 6 and 7 as fragments of SEQ ID NO: 1, SEQ ID NOs: 8-11 as fragments of SEQ ID NO: 2, SEQ ID NOs: 12-15 as fragments of SEQ ID NO: 3, SEQ ID NOs: 16-19 as fragments of SEQ ID NO: 4, and SEQ ID NOs: 20 and 21 as fragments of SEQ ID NO: 5. The specification asserts that each of these sequences is a blocking peptide but provides no evidence to support this function. The sequences span the entire length of all intracellular and extracellular domains of Cx26 and there is no evidence that the sequences are limited to the regions of Cx26 that interact with FAK and NANOG.
The specification does not disclose a partial structure of a peptide that meets the structural and functional requirements of the genus.  
The data presented in the specification raise more questions about the physical properties of the genus than they answer.  The data focus on establishing the role of Cx26 in maintenance of cancer stem cell self-renewal (see p. 31, paragraph [0079]). The data also establish that Cx26 physically interacts with NANOG and FAK (see p. 28, paragraphs [0067]-[0069]). The data do not suggest the physical basis for the binding activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  The specification does not describe which residues form the binding site, influence the binding site formation indirectly, contact the binding site in the folded peptide, or have a role in the overall stability and dynamics of the folded protein. Figure 1a and Figure 1b predict that the interaction is facilitated by the cytoplasmic tail of Cx26 but do not clarify 
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of Cx26 in the FAK and NANOG binding site, binding site formation, binding site environment and overall fold, stability and dynamics of the protein are not described.  As a result, it is impossible to predict, based on the specification, how changing any position will effect binding to FAK and NANOG in a manner sufficient to interfere with Cx26/FAK/NANOG complex formation and/or cancer treatment.
Presence or Absence of Working Examples
	In the instant case, no embodiments of the claimed peptides being used for the disclosed purpose of treating cancer were reduced to practice: the specification does not provide experimental evidence of a peptide interfering with the binding of FAK or NANOG to Cx26, thereby interfering with or blocking the formation of the Cx26/NANOG/FAK complex, or of a claimed peptide treating cancer. 
The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the enormous genus of claimed peptides would be effective at interfering with the binding of FAK or NANOG to Cx26, thereby interfering with or blocking the formation of the Cx26/NANOG/FAK complex, and/or treating cancer. The skilled artisan would be burdened with testing a broad range of peptides in assays and animal models.  The experimentation 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 
Response to Arguments
Applicant's arguments filed December 31, 2020, have been fully considered but they are not persuasive.
Applicant traverses the rejection on the grounds that the claims do not recite the use of the peptides but rather are composition claims directed solely to the peptides themselves. Applicant argues that enablement should be evaluated only against the claimed subject matter and that therefore the use of the claimed peptides as Cx26 blockers should not be included in the enablement enquiry.
This argument is not persuasive. MPEP § 2164 establishes that claimed compositions must be enabled for a use. MPEP § 2164.01(c) states: “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use.” In the instant case, the only use for the claimed compositions that reasonable correlates with the entire scope of the claims is as Cx26 blockers. An analysis of the Wands factors presented above establishes that the specification is not enabling for the use of the compositions as Cx26 blockers. The rejection is not based on requiring that the claimed compositions be useful for a particular purpose as Cx26 blockers such as for pharmaceutical use in treating cancer. In contrast, the rejection is based on the fact that the specification fails to support any application of the compositions as Cx26 blockers, in vitro or therapeutic. Applicant has not responded to or contested the Wands analysis, nor has Applicant demonstrated that the claimed compositions are useful for any other enabled purpose.
Applicant refers to the USPTO written description training materials to traverse the rejection. MPEP § 2164 states: “The enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, is separate and distinct from the written description requirement. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991)” Therefore, arguments pertaining to written description training in traverse of an enablement rejection are moot.
For these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 is indefinite because it depends from cancelled claim 14.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654